   Case: 1:20-cv-03862 Document #: 21 Filed: 07/07/20 Page 1 of 16 PageID #:1585




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

EMOJI COMPANY GmbH,                                 )
                                                    )
                              Plaintiff,            )
                                                    )       Case No. 20 CV 2862
                      v.                            )
                                                    )       Judge Joan B. Gottschall
WUPENGFEI, et al.                                   )
                              Defendants.

                     SEALED TEMPORARY RESTRAINING ORDER

       THIS CAUSE coming before the Court on Plaintiff’s Ex Parte Motion for Entry of a

Temporary Restraining Order, including a Temporary Injunction, a Temporary Transfer of the

Defendant Domain Names, a Temporary Asset Restraint, Expedited Discovery, and Service of

Process by Email and/or Electronic Publication (the "Ex Parte Motion") against the defendants

identified on Schedule A to the Amended Complaint (hereinafter “Complaint”) and attached

hereto (collectively, the "Defendants") and using at least the domain names identified in

Schedule A (the "Defendant Domain Names") and the online marketplace accounts identified in

Schedule A (the "Online Marketplace Accounts"), and this Court having considered the evidence

before it hereby GRANTS Plaintiff’s Ex Parte Motion.

       This Court further finds that plaintiff has made a prima facie showing of personal

jurisdiction over the Defendants since the Defendants directly target their business activities

toward consumers in the United States, including Illinois, offering to sell and ship products into

this Judicial District. Specifically, Defendants are reaching out to do business with Illinois

residents by operating one or more commercial, interactive Internet Stores through which Illinois

residents can purchase products bearing counterfeit versions of U.S. Trademark Registration

Nos. 4,868,832; 5,202,078 and 5,415,510 (referenced below).


                                                1
   Case: 1:20-cv-03862 Document #: 21 Filed: 07/07/20 Page 2 of 16 PageID #:1586




        https://www.emoji.com/




       This Court also finds that issuing this Order without notice pursuant to Rule 65(b)(1) of

the Federal Rules of Civil Procedure is appropriate because Plaintiff has presented specific facts

in the Declarations of José Santiago, Anna K. Reiter and Michael A. Hierl and accompanying

evidence clearly showing that immediate and irreparable injury, loss, or damage will result to the

movant before the adverse party can be heard in opposition. Specifically, in the absence of an Ex

Parte Order, Defendants could and likely would modify registration data and content, change

hosts, redirect traffic to other websites in their control, and move any assets from accounts in

U.S.-based financial institutions, including ContextLogic, Inc. (“Wish”) accounts, to offshore

accounts. As other courts have recognized, proceedings against those who deliberately traffic in

counterfeit merchandise are often useless if notice is given to the adverse party. Accordingly,

this Court orders that:




                                                2
   Case: 1:20-cv-03862 Document #: 21 Filed: 07/07/20 Page 3 of 16 PageID #:1587




       1.      Defendants, their affiliates, officers, agents, servants, employees, attorneys,

confederates, and all persons acting for, with, by, through, under or in active concert with them

be temporarily enjoined and restrained from:

        a. using Plaintiff’s EMOJI Trademarks or any reproductions, counterfeit copies

            or colorable imitations thereof in any manner in connection with the

            distribution, marketing, advertising, offering for sale, or sale of any products

            that are not genuine EMOJI products or not authorized by Plaintiff to be sold

            in connection with Plaintiff’s EMOJI Trademarks;

       b.   passing off, inducing, or enabling others to sell or pass off any products as

            genuine EMOJI products or other products produced by Plaintiff, that are not

            Plaintiff’s or not produced under the authorization, control or supervision of

            Plaintiff and approved by Plaintiff for sale under Plaintiff’s EMOJI

            Trademarks;

       c.   committing any acts calculated to cause consumers to believe that Defendants'

            products are those sold under the authorization, control or supervision of

            Plaintiff, or are sponsored by, approved by, or otherwise connected with

            Plaintiff;

       d.   further infringing Plaintiff’s EMOJI Trademarks and damaging Plaintiff’s

            goodwill;

       e.   otherwise competing unfairly with Plaintiff in any manner;

       f.   shipping, delivering, holding for sale, transferring or otherwise moving,

            storing, distributing, returning, or otherwise disposing of, in any manner,

            products or inventory not manufactured by or for Plaintiff, nor authorized by


                                                 3
   Case: 1:20-cv-03862 Document #: 21 Filed: 07/07/20 Page 4 of 16 PageID #:1588




            Plaintiff to be sold or offered for sale, and which bear any of Plaintiff’s

            EMOJI Trademarks or any reproductions, counterfeit copies or colorable

            imitations thereof;

       g.   using, linking to, transferring, selling, exercising control over, or otherwise

            owning the Online Marketplace Accounts, the Defendant Domain Names, or

            any other domain name or online marketplace account that is being used to

            sell or is the means by which Defendants could continue to sell Counterfeit

            EMOJI products; and

       h.   operating and/or hosting websites at the Defendant Domain Names and any

            other domain names registered or operated by Defendants that are involved

            with the distribution, marketing, advertising, offering for sale, or sale of any

            product bearing Plaintiff’s EMOJI Trademarks and any reproductions,

            counterfeit copies or colorable imitations thereof that is not a genuine EMOJI

            product or not authorized by Plaintiff to be sold in connection with Plaintiff’s

            EMOJI Trademarks.

       2.     Each Defendant, within fourteen (14) days after receiving notice of this Order,

shall serve upon Plaintiff a written report under oath providing: (a) its true name and physical

address, (b) all websites and online marketplace accounts on any platform that it owns and/or

operates (c) its financial accounts, including all Wish accounts, and (d) the steps taken by that

Defendant to comply with paragraph 1, a through h, above.

       3.     The domain name registries for the Defendant Domain Names, including, but not




                                                4
   Case: 1:20-cv-03862 Document #: 21 Filed: 07/07/20 Page 5 of 16 PageID #:1589




Limited to, VeriSign, Inc.; Neustar, Inc.; Afilias Limited; CentralNic; Nominet; and the Public

Interest Registry, within three (3) business days of receipt of this Order or prior to expiration of

this Order, whichever date shall occur first, shall, at Plaintiff’s choosing:

       a. unlock and change the registrar of record for the Defendant Domain Names to

            a registrar of Plaintiff’s selection until further ordered by this Court, and the

            domain name registrars shall take any steps necessary to transfer the

            Defendant Domain Names to a registrar of Plaintiff’s selection until further

            ordered by this Court; or

       b. disable the Defendant Domain Names and make them inactive and

            untransferable until further ordered by this Court.

       4.      Those in privity with Defendants and with actual notice of this Order, including

any online marketplaces such as iOffer, Wish and any related entities, social media platforms,

Facebook, YouTube, LinkedIn, Twitter, Internet search engines such as Google, Bing and

Yahoo, web hosts for the Defendant Domain Names, and domain name registrars, shall within

three (3) business days of receipt of this Order:

       a. disable and cease providing services for any accounts through which

            Defendants engage in the sale of counterfeit and infringing goods using the

            EMOJI Trademarks, including any accounts associated with the Defendants

            listed on Schedule A;

       b. disable and cease displaying any advertisements used by or associated with

            Defendants in connection with the sale of counterfeit and infringing goods

            using the EMOJI Trademarks; and




                                                    5
   Case: 1:20-cv-03862 Document #: 21 Filed: 07/07/20 Page 6 of 16 PageID #:1590




       c. take all steps necessary to prevent links to the Defendant Domain Names

            identified on Schedule A from displaying in search results. This includes but

            is not limited to removing links to the Defendant Domain Names from any

            search index.

       5.       Defendants and any third party with actual notice of this Order who is providing

services for any of the Defendants, or in connection with any of Defendants' websites at the

Defendant Domain Names or other websites operated by Defendants, including, without

limitation, any online marketplace platforms such as iOffer and Wish, advertisers, Facebook,

Internet Service Providers ("ISP"), web hosts, back-end service providers, web designers,

sponsored search engine or ad-word providers, banks, merchant account providers, including

Wish, Western Union, third party processors and other payment processing service providers,

shippers, and domain name registrars (collectively, the "Third Party Providers") shall, within five

(5) business days after receipt of such notice, provide to Plaintiff expedited discovery, including

copies of all documents and records in such person's or entity's possession or control relating to:

       a. The identities and locations of Defendants, their agents, servants, employees,

            confederates, attorneys, and any persons acting in concert or participation with

            them, including all known contact information;

        b. the nature of Defendants' operations and all associated sales and financial

            information, including, without limitation, identifying information associated

            with the Online Marketplace Accounts, the Defendant Domain Names, and

            Defendants' financial accounts, as well as providing a full accounting of

            Defendants' sales and listing history related to their respective Online

            Marketplace Accounts and Defendant Domain Names;


                                                  6
   Case: 1:20-cv-03862 Document #: 21 Filed: 07/07/20 Page 7 of 16 PageID #:1591




        c. Defendants' websites and/or any Online Marketplace Accounts;

        d. The Defendant Domain Names or any domain name registered by Defendants;

            and

        e. Any financial accounts owned or controlled by Defendants, including their

            agents, servants, employees, confederates, attorneys, and any persons acting in

            concert or participation with them, including such accounts residing with or

            under the control of any banks, savings and loan associations, payment

            processors or other financial institutions, including, without limitation, Wish,

            Western Union, or other merchant account providers, payment providers, third

            party processors, and credit card associations (e.g., MasterCard and VISA).

       6.         Defendants and any persons in active concert or participation with them who have

actual notice of this Order shall be temporarily restrained and enjoined from transferring or

disposing of any money or other of Defendants' assets until further ordered by this Court.

       7.         Western Union shall, within two (2) business days of receipt of this Order, block

any Western Union money transfers and funds from being received by the Defendants identified

in Schedule A until further ordered by this Court.

       8.         ContextLogic, Inc. ("Wish"), and its related companies and affiliates shall, within

two (2) business days of receipt of this Order, for any Defendant or any of Defendants' Online

Marketplace Accounts or websites:

       a. Locate all accounts and funds connected to and related to Defendants,

       Defendants' Online Marketplace Accounts or Defendants' websites, including, but

       not limited to, any Wish accounts connected to and related to the information listed

       in Schedule A to the Complaint;

                                                   7
   Case: 1:20-cv-03862 Document #: 21 Filed: 07/07/20 Page 8 of 16 PageID #:1592




       b. Restrain and enjoin any such accounts or funds from transferring or disposing

       of any money or other of Defendants' assets until further ordered by this Court;

       c. Wish shall provide Plaintiff’s counsel with data detailing:

             (i) an accounting of the total funds restrained and the financial account(s)

which the restrained funds are related to;

             (ii) the account transactions related to the financial account(s) which have

been restrained; and

             (iii) such restraining of the funds and the disclosure of the related financial

institution account information shall be made without notice to the account owners until

after those accounts are restrained; and

       d. No funds restrained by this Order shall be transferred or surrendered by Wish

             for any purpose (other than pursuant to a chargeback made pursuant to Wish’s

             security interest in the funds) without the express authorization of this Court.

       9.       Any banks, savings and loan associations, payment processors, or other financial

institutions, for any Defendant or any of Defendants' Online Marketplace Accounts or websites,

shall within two (2) business days of receipt of this Order:

       a. Locate all accounts and funds connected to Defendants, Defendants' Online

             Marketplace Accounts or Defendants' websites, including, but not limited to, any

             accounts connected to the information listed in Schedule A to the Complaint; and

       b. Restrain and enjoin such accounts from receiving, transferring or disposing of any

             money or other of Defendants' assets until further ordered by this Court.


       10.      Plaintiff may provide notice of these proceedings to Defendants, including notice

of any future hearings and service of process pursuant to Fed.R.Civ.P. 4(f)(3), by electronically


                                                   8
   Case: 1:20-cv-03862 Document #: 21 Filed: 07/07/20 Page 9 of 16 PageID #:1593




publishing a link to the Complaint, this Order, and other relevant documents on a website to

which the Defendant Domain Names are transferred, or by sending an e-mail to the e-mail

addresses identified in Schedule A and any e-mail addresses provided for Defendants by third

parties accompanied by a link to the website where the above-identified documents are located.

The Clerk of Court is directed to issue a single original summons in the name of “wupengfei”

and all other Defendants identified in the Complaint that shall apply to all Defendants. The

combination of providing notice via electronic publication or e-mail, along with any notice that

Defendants receive from domain name registrars and payment processors, shall constitute notice

reasonably calculated under all circumstances to apprise Defendants of the pendency of the

action and afford them the opportunity to present their objections.

       11.     Plaintiff’s Complaint, Schedule A to the Complaint, and this Order shall remain

sealed until Defendants' financial accounts are restrained. Plaintiff shall file unsealed versions of

the Complaint, Schedule A to the Complaint, and this Order using the CM/ECF system prior to

the expiration of this Order.     Plaintiff shall deposit with the Court Ten Thousand Dollars

($10,000.00), either cash, cashier’s check or surety bond, as security, which amount was determined

adequate for the payment of such damages as any person may be entitled to recover as a result of a

wrongful restraint hereunder.

       12.     Any Defendants that are subject to this Order may appear and move to dissolve or

modify the Order on two days' notice to Plaintiff or on shorter notice as set by this Court.

       This Temporary Restraining Order without notice is entered on July 7, 2020, at

5:00 P.M., and shall remain in effect for fourteen (14) days.

Dated: July 7, 2020                                  /s/
                                              Joan B. Gottschall
                                              United States District Judge


                                                  9
Case: 1:20-cv-03862 Document #: 21 Filed: 07/07/20 Page 10 of 16 PageID #:1594




             “SCHEDULE A” TO THE COMPLAINT

              No     Defendants
              1      Wupengfei
              2      Wutin
              3      KUANGMENGFAN
              4      litingting55
              5      Cherish blue grace
              6      Chunpingdian
              7      Cairui
              8      Chichichi
              9      chn mk
              10     CWJ company
              11     dingdong2014
              12     Guangzhou Feiyang Electronic Factory
              13     Guoji
              14     Hanxueling
              15     In the shop
              16     jane's super market
              17     liulan store
              18     pengpeng's collection
              19     plokm258369@163.com
              20     Romanceeee
              21     shopping Happy O Yes
              22     woaiwangyi188@163.com
              23     yqbergkamp1204shop
              24     15205060710
              25     15825660678@163.com
              26     2016*happystore
              27     Adongjiayou
              28     Adventure and Monotony
              29     afdesx fashion store
              30     All-in Globalmartket
              31     ammos nxehemiah coltd
              32     Asdfgt
              33     Asuacxmj
              34     Axfybfyyzyq
              35     ayu0811
              36     AZI86221
              37     Azsahfbrs


                                        10
Case: 1:20-cv-03862 Document #: 21 Filed: 07/07/20 Page 11 of 16 PageID #:1595




              38     Ba
              39     Baby Love
              40     Beyond Fashion
              41     Biweizhijia
              42     bruc shopping
              43     Caihao
              44     caixue fashion
              45     Caiyidian
              46     Canbin Fashion Online
              47     ChangZhou liv Ltd
              48     chaofeng88
              49     Chaoyanyu
              50     CHENGXIN27
              51     chenjingjing521
              52     chenrong123
              53     chicnova fashion
              54     China various commodity shops
              55     ChinaBwin
              56     ChongQing Hot Pot
              57     Classic trend shop
              58     clothes market 2015
              59     Codosale
              60     Composedream
              61     Crayons' International Trade
              62     Cylkjhg
              63     Daiyuxiu
              64     Damishops
              65     Danxiaoxiangny
              66     daserwd fashion store
              67     Dawang.co.ltd
              68     Daxueyuan
              69     Demin
              70     Dhfuiyeihr
              71     dingqier fashion
              72     DONGGUAN CHUANQI INDUSTRIAL CO., LTD.
              73     dongrui shop
              74     dongyi fashion
              75     Dove valley shop
              76     Duqingyunpp
              77     East International Knitting Co.,Ltd.
              78     Exciting Little Farm


                                      11
Case: 1:20-cv-03862 Document #: 21 Filed: 07/07/20 Page 12 of 16 PageID #:1596




              79     Fashion Maker Co,LTD
              80     Fashion Tops Factory
              81     FASHION WEY
              82     Fashion21
              83     Fengyandian
              84     fugeng fashion
              85     Funnyshirts
              86     Gaodanfeng
              87     Goblinger
              88     Guotongtong
              89     HappyBJ
              90     HEKEY
              91     hhnewtrends
              92     High Quality Goods
              93     HK rianB store
              94     huanyugaoke
              95     hui_adm
              96     huixu fashion store
              97     jingnadian
              98     jqshadow
              99     JUN
              100    KaiLi Rice Dumplings
              101    kthzrysg
              102    Lanxi Hao Bo ecommerce.Co., Ltd.
              103    Liaolidian
              104    Liaoshutingdian
              105    lilonggang908906
              106    LINHUAN7
              107    liulijun168
              108    liuqing fashion
              109    longchaoqun fashion
              110    Lovelyxu
              111    Luodeying
              112    luyi fashion
              113    LYPP
              114    Mingheminxiongmei
              115    MK7RVUUH
              116    Mobile phone accessories LTD
              117    Mosesid
              118    mrkong trading company
              119    new fashion 1992


                                        12
Case: 1:20-cv-03862 Document #: 21 Filed: 07/07/20 Page 13 of 16 PageID #:1597




              120    Niecisy Handbags
              121    Nimengting
              122    nokelo store
              123    official*zhiyong
              124    omhhkb shopping
              125    one person001
              126    ouqu334 plaza
              127    Our Day
              128    panliuming fashion
              129    panwei 123
              130    Pefect
              131    Pengmingzhu
              132    puan fashion
              133    qianliuying8056126
              134    qinxiaoning8866
              135    Qinxuededianpu
              136    Qiushu
              137    Qliuyun
              138    ROTASHAR
              139    RuoMu
              140    Rzuby
              141    SANWELL88
              142    shench1740730
              143    Spearnaily
              144    Sportniu
              145    tanghua fashion
              146    THANKSCC
              147    Tingtingdian
              148    Tongren mung flour
              149    UwlyssesAyndrewmall
              150    weideyua Friday
              151    Weiweidian
              152    Weiyuelong
              153    wfpSimple
              154    Wiodg
              155    Wuhoodie
              156    wujinzong678
              157    wujunyi5566
              158    Wuqiuzengqian
              159    wushenghong fashion
              160    WXBBV USGB IINV


                                      13
Case: 1:20-cv-03862 Document #: 21 Filed: 07/07/20 Page 14 of 16 PageID #:1598




              161    Xia Yu Koizumi scissors brand
              162    xiao jun 668
              163    Xiao wu big yards shop
              164    xiaomingzhang wholeshop
              165    Xiaopingmilk
              166    xijnmv fashion store
              167    Xinglidian
              168    Xinlan66088
              169    xutiantian2016
              170    Xuzhiwei
              171    Yadana
              172    Yang_ming
              173    Yanmingdian
              174    Yanzace
              175    Yunyysh
              176    yxx151010
              177    Zeduandian
              178    Zfgdfgdfgzcfg
              179    Ziyanpingg
              180    zuf55ma
              181    Longsand
              182    Racefish
              183    Runningcity
              184    Southhillpark
              185    Stonehomevalley
              186    Sun & Spring
              187    Jfgiromnjdu
              188    Langerton
              189    Lotusmiss
              190    sxl65546
              191    Fastfashiontrend
              192    Faxianmeideni
              193    Fdrhgfthjyt
              194    forever new life
              195    Gaosiyu
              196    GL
              197    Globalebuy Co., LTD.
              198    Graceful home
              199    Haolisayumi
              200    Happy Island Toys Co.,LTD
              201    Happyboyqi


                                         14
Case: 1:20-cv-03862 Document #: 21 Filed: 07/07/20 Page 15 of 16 PageID #:1599




              202    Happylands
              203    highsky009
              204    Home beauty trade co., LTD
              205    Huahuamall
              206    infantcare21
              207    jialongmaoyi232123
              208    K COOL
              209    LBchaoshen
              210    lily boutique shop
              211    LookingforGOOD
              212    Lsj
              213    Megatop
              214    Meiliwmoon
              215    Mermaidpainting
              216    mi shang company
              217    pin yi xuan
              218    Poppyhenler
              219    Qianggegongsi
              220    Rapidwood
              221    Raytrad
              222    REMOFON
              223    Sasha168
              224    Seashell02
              225    SFJ-fashion store
              226    shining shoes
              227    Shuting
              228    Silier
              229    Small peak building materials
              230    Splendid VENUS
              231    Starfruit
              232    Starships
              233    Sweetpower
              234    Taishanshan
              235    Taomumu
              236    TIMO Fashion Store
              237    Waltha-foes
              238    Argb
              239    Heio shop
              240    littlefairy520
              241    Mystar491
              242    Seeker


                                          15
Case: 1:20-cv-03862 Document #: 21 Filed: 07/07/20 Page 16 of 16 PageID #:1600




              243    Sunwoif Co LTD
              244    Timothy
              245    Wisegood
              246    YAOZI112233
              247    Yes Fashion
              248    yfy4
              249    Zhaijinxiu
              250    Zhangshulili
              251    zhenzhen905
              252    zhoululu86913
              253    fy12345678901
              254    mycos factory




                                      16
